 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11   SOPHIA ELLIOTT, et al.,                        Case No. 1:17-cv-01214-LJO-SAB

12                       Plaintiffs,                ORDER REQUIRING PARTIES TO EITHER
                                                    FILE DISPOSITIONAL DOCUMENTS OR
13            v.                                    SHOW CAUSE WHY THIS ACTION SHOULD
                                                    NOT BE DISMISSED FOR FAILURE TO
14   ROBERT ROSS, et al.,                           COMPLY WITH A COURT ORDER
                                                    FOLLOWING SETTLEMENT OF THE ACTION
15                       Defendants.
                                                    (ECF No. 56)
16
                                                    FIVE DAY DEADLINE
17

18

19            On June 12, 2019, a notice of settlement of this action in its entirety was filed. (ECF No.

20   55.) On June 13, 2019, an order was filed requiring the parties to file dispositional documents

21   within thirty days.     (ECF No. 56.)     More than thirty days have passed and dispositional

22   documents have not been filed.

23            Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these Rules

24   or with any order of the Court may be grounds for imposition by the Court of any and all

25   sanctions . . . within the inherent power of the Court.” The Court has the inherent power to

26   control its docket and may, in the exercise of that power, impose sanctions where appropriate,

27   including dismissal of the action. Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir.

28   2000).
                                                       1
 1            Accordingly, IT IS HEREBY ORDERED that, within five (5) days of the date of entry of

 2   this order, the parties shall either 1) file dispositional documents; or 2) SHOW CAUSE in writing

 3   why this action should not be dismissed for their failure to comply with the Court’s order as the

 4   matter has settled.

 5
     IT IS SO ORDERED.
 6

 7   Dated:     July 17, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
